Case 2:20-cv-00052-TFM-B Document 84 Filed 02/08/21 Page 1 of 2                        PageID #: 521




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

KAYO CLEVELAND,                                :
                                               :
               Plaintiff,                      :
                                               :
v.                                             :       CIVIL ACT. NO. 2:20-cv-52-TFM-B
                                               :
EQUIFAX INFORMATION SERVICES                   :
LLC, et al.,                                   :
                                               :
               Defendants.                     :

                                              ORDER

       Pending before the Court is the Joint Stipulation of Dismissal as to Defendants Full Circle

Financial Services, LLC and Pentagon Federal Credit Union (Only) With Prejudice. Doc. 83,

filed February 8, 2021. Plaintiff Kayo Cleveland (“Plaintiff”) and Defendants Full Circle Financial

Services, LLC (“Full Circle”), and Pentagon Federal Credit Union (“Pen Fed”) bring their joint

stipulation pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and request the Court dismiss with prejudice

Plaintiff’s claims against Full Circle and Pen Fed. Id. The joint stipulation is signed by counsel

for Plaintiff and counsel for Full Circle and Pen Fed. Id. The Court construes the joint stipulation

as a motion to dismiss pursuant to Fed. R. Civ. P. 41(a)(2).1



1
  A request to dismiss an action requires a court order and dismissal by terms the court considers
“proper” if Fed. R. Civ. P. 41(a)(1) does not apply. FED. R. CIV. P. 41(a)(2). Fed. R. Civ. P.
41(a)(1)(A) allows for dismissal without a court order: (i) before the opposing party serves either
an answer or a motion for summary judgment; or (ii) if the joint stipulation of dismissal is signed
by all of the parties who have appeared. This matter involves multiple parties and Plaintiff requests
the Court dismiss only two (2) of the named defendants, and the joint stipulation is not signed by
all of the served parties. Thus, the Court finds it proper to construe Plaintiff’s joint stipulation as
a motion to dismiss Defendants Full Circle and Pen Fed pursuant to Fed. R. Civ. P. 41(a)(2). A
plaintiff may dismiss all claims against a defendant under Fed. R. Civ. P. 41 even if there are other
defendants in the case. Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1106 (11th Cir. 2004)
(“[Fed. R. Civ. P.] 41 allows a plaintiff to dismiss all of his claims against a particular defendant
. . . .”); see also Plain Growers, Inc. ex rel. Florists’ Mut. Ins. Co. v. Ickes-Braun Glasshouses,

                                             Page 1 of 2
Case 2:20-cv-00052-TFM-B Document 84 Filed 02/08/21 Page 2 of 2                      PageID #: 522




       Upon consideration of the motion (Doc. 83), it is ORDERED it is GRANTED, and

Plaintiff’s claims against Defendants Full Circle Financial Services, LLC, and Pentagon Federal

Credit Union are DISMISSED with prejudice, with each party to bear their own costs and

attorneys’ fees.

       DONE and ORDERED this 8th day of February 2021.

                                              /s/ Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




Inc., 474 F.2d 250, 254 (5th Cir. 1973) (“There is little merit in the argument that the court could
not dismiss the action as to less than all defendants upon motion [under (a)(2)] . . . .”); Bonner v.
City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).



                                            Page 2 of 2
